Name: Council Regulation (EEC) No 1875/90 of 27 June 1990 amending Regulation (EEC) No 4054/89 allocating, for 1990, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America;  international law
 Date Published: nan

 No L 171 /34. 7. 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1875/90 of 2*1 June 1990 amending Regulation (EEC) No 4054/89 allocating , for 1990, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the Euro ­ pean Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (2), and the Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community* on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other (3), establish the fishing quotas allocated to the Community in Greenland waters ; Whereas catch quotas in Greenland waters for 1990 were allocated by Regulation (EEC) No 4054/89 (4), as amended by Regulation (EEC) No 1 371 /90 (^ ; Whereas, in a letter dated 23 March 1990, the Greenland Home Rule Authorities offered the Community supple ­ mentary quotas for 1990 ; Whereas, in accordance with Article 8 of the abovemen ­ tioned Agreement, the Community has accepted Green ­ land's offer of supplementary catch possibilities of 7 000 tonnes of cod from the western stock of Greenland ; Whereas it is for the Community to lay down, under the terms of Article 3 of Regulation (EEC) No 170/83, the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be distributed between the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 170/83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties (6), as amended by Regulation (EEC) No 3483/88 Q, HAS ADOPTED THIS REGULATION : Article 1 The data (columns 1 to 4) relating to cod in the Annex to Regulation (EEC) No 4054/89 are hereby replaced by the following : 1 2 3 4 Cod NAFO 0/ 1 23 000 Germany 17 710 Il United Kingdom 5 290 ICES XIV/V 15 000 Germany 13 040 \ | United Kingdom 1 960 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 June 1990 . For the Council The President J. P. WILSON (') OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 29, 1 . 2. 1985, p. 9 . (3) OJ No L 389, 30 . 12 . 1989, p. 83. 0 OJ No L 389, 30 . 12. 1989, p. 65. 0 OJ No L 133, 24 . 5 . 1990, p. 3 . (6) OJ No L 207, 29 . 7. 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988 , p. 2.